Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                     INFORMATIONAL NOTICE TO APPLICANT
2.	Applicant must file an oath or declaration in compliance with 37 CFR 1.63, or a substitute statement in compliance with 37 CFR 1.64, executed by or with respect to each actual inventor no later than the expiration of the time period set in the "Notice of Allowability" to avoid abandonment. See 37 CFR 1.53(f).
The item(s) indicated below are also required and should be submitted with any reply to this notice to avoid further processing delays.
 A properly executed inventor's oath or declaration has not been received for the following inventor(s):
Vikram Chandrasekhar

Yongseok Park

Shan Jin

Pranav Madadi

Eric Johnson

Jianzhong Zhang

Russell Ford


  Reason for Allowance
3.	Regarding claims 1-20, the prior art fails to teach or suggest an apparatus for discovering and diagnosing network anomalies, the apparatus comprising a processor operably connected to the communication interface, the processor is configured to derive KPIs (Key Performance Indicators) that are linked to symptoms and root causes for the one or more rules that are satisfied by the sample identified as the anomaly sample, derive a root cause explanation for an anomaly included in the sample identified as the anomaly sample based on KPIs that are linked to the symptoms and root causes of the anomaly; and perform a corrective action to resolve the anomaly based on the one or more rules, in combination with other limitations, as specified in the independent claims 1, and 11. 
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
6.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465